Title: From George Washington to Thomas McKean, 4 November 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters near York Nover 4 1781
                     
                  
                  The character and circumstances of Capt. McLean, which appear to have interested your Excellency, are such as incline me to favour his views of reentering the Service.  The vacancy in Armand’s Corps has been mentioned as the best opening for him—but the pretentions of the Officers in it, who claim succession were opposed as insurmountable difficulties; To obviate these it has been proposed that Capt. McLean should obtain authority to recruit a Company of Men, and afterwards be annexed with them to the Legion—This coming with such a reinforcement it is said would give him a superior title, that would silence murmurs—This appears to me the most eligible method of reintroducing a valuable Officer to the service, Colo. Armand consents to it upon this footing, as the gain of Men is a powerfull motive with him, and he even says that he will endeavour to make some conciliating arrangements with his officers.
                  Capt. McLean on his part gives positive assurances that he will without difficulty raise the number of Men, It depends therefore upon Your Excellency to procure a motion to be made in Congress, to authorize him in this business—and by this means restore him to the service. I have the honor to be with the greatest respect & esteem Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  It is not understood that the Men raised by Capt. McLean, should be annexed as an additional Company, but that they should be amalgamated with the Corps agreeable to its present organisation, so as to avoid any deviation from the establishment.
                  
                  
               